Citation Nr: 1821989	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-24 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for neuropathy of the right leg and right foot, including as secondary to service-connected status post fracture, right second metatarsal.

2.  Entitlement to service connection for a left ankle disability, including as secondary to service-connected status post fracture, right second metatarsal.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 2000 to March 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned during a July 2017 hearing.  A transcript is of record.

The Veteran filed a notice of disagreement in September 2016 initiating an appeal on several issues addressed in an August 2016 rating decision. That appeal awaits the issuance of a statement of the case (SOC) by the RO. The Board is aware of the holding in Manlincon v. West, 12 Vet. App. 238, 240 (1999), which requires the Board to remand issues to instruct the RO that the issues remain pending in appellate status and require further action. See 38 U.S.C. § 7105; 38 C.F.R. § 19.26. However, in this case, it is clear that the RO is aware of and is currently processing the appeal initiated by the September 2016 notice of disagreement; this is documented in the Veterans Appeals Control and Locator System (VACOLS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA provided the Veteran with an examination in May 2011 in order to determine whether the Veteran suffers from a neurological disability of the right lower extremity and/or a left ankle disability as a result of her service, or as secondary to a service-connected disability, but the opinions contained in a corresponding examination report do not address all the medical questions needed to resolve the issues present in this case.  The May 2011 examination report noted that there was no objective evidence of neuropathy of the right foot due to unremarkable neurological examination and unremarkable evaluation by neurology in the past.  However, since that time, the medical evidence suggests that the Veteran does have right lower extremity neurological findings.  A May 2012 VA treatment record noted positive straight leg raising (SLR) on the right.  A June 2012 private medical record noted right leg muscle strength 4/5 and positive SLR.  He was assessed with right lower extremity radiculitis.

In addition, with respect to the left ankle claim, while the 2011 medical opinion addressed whether the left ankle strain was related to the service-connected metatarsal fracture, the opinion did not address aggravation.  Governing law provides that when adjudicating a secondary service connection claim VA must address the aggravation aspect of such claim. See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995). The Court has indicated that indications that a claimed disability is "not due to," "not caused by," or "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b). A new medical opinion addressing this issue shall have the opportunity to expressly and adequately discuss whether any service-connected disability may have aggravated the Veteran's left ankle.

The Board therefore finds that supplemental medical opinions are necessary.  The RO should also obtain any VA treatment records not already contained in the Veteran's claims file.  See 38 U.S.C. § 5103A (2017). 

Accordingly, the case is REMANDED for the following action:
	
1.  Obtain and associate with the claims file any VA and non-VA treatment records not already of record.

2.  Obtain a supplemental medical opinion with respect to a neurological disability of the right lower extremity.  An examination should be scheduled only if deemed necessary by the clinician.  The claims file, including a copy of this Remand, must be made available for review.  The clinician is asked to provide an opinion as to the following:

(a)  Please identify all neurological disabilities affecting the Veteran's right lower extremity, to include her right leg and/or right foot.  The examiner should consider and discuss as necessary the multiple diagnoses contained in the Veteran's treatment records over the course of the appeal, including neuropathy, peripheral neuropathy, radiculitis, and Morton's neuroma.  The examiner should also discuss the results of any nerve conduction studies contained in the Veteran's claims file.

(b)  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran suffers from a neurological disability of the right lower extremity that first manifested during her service or is otherwise related to her service?  

(c)  If the Veteran suffers from a neurological disability of the right lower extremity that is not directly related to her service, please discuss whether is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran suffers from a neurological disability of the right lower extremity that is either:

(i)  due to or the result of a service-connected disability, OR 
(ii) whether a service-connected disability has aggravated the Veteran's neurological disability of the right lower extremity beyond its natural progression.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Obtain a supplemental medical opinion in order to determine whether the Veteran has a left ankle disability that has been aggravated by a service-connected disability, including status post fracture right second metatarsal.  An examination should be scheduled only if deemed necessary by the opinion provider.  The claims file, including a copy of this Remand, must be made available for review.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  Finally, readjudicate the Veteran's claims of entitlement to service connection for a neurological disability of the right lower extremity and a left ankle disability.  If any benefits sought on appeal remain denied, then furnish the Veteran and her representative with a supplemental statement of the case and allow her an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


